Case 6:19-cr-00183-RRS-CBW Document 26 Filed 06/20/19 Page 1 of 2 PageID #: 98



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                   LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                                 CRIMINAL NO. 6:19-CR-00183-01

 VERSUS                                                   JUDGE SUMMERHAYS

 HOLDEN JAMES MATTHEWS (01)                               MAGISTRATE JUDGE WHITEHURST


                                              ORDER
                                          (Revised 12/2018)

         Considering the issues discussed during the telephone scheduling conference of June 20,

 2019,

         IT IS ORDERED that the parties’ Joint Oral Motion to Certify this case as Complex and

 set the trial beyond the seventy days allowed by the Speedy Trial Act is GRANTED. Given the

 nature of the prosecution, the voluminous and complex nature of the discovery involved in this

 case, and the Defendant's need for additional time to file motions, the Court finds that it is

 unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

 the time limits established by the Act. Accordingly, the Court certifies this case as complex

 under 18 U.S.C. section 3161(h)(7)(A) and (B)(ii). The Court specifically finds, based on the

 parties’representations, that the ends of justice served by granting this continuance outweigh the

 public’s and Defendant’s rights in a speedy trial.

         IT IS FURTHER ORDERED that the trial of this matter is hereby SET for February 10,

 2020 at 9:30 a.m., before U. S. District Judge Summerhays in Lafayette, Louisiana.

         IT IS FURTHER ORDERED that a pretrial conference will be held by telephone on

 January 21, 2020 at 10:00 a.m. before the undersigned Magistrate Judge.
Case 6:19-cr-00183-RRS-CBW Document 26 Filed 06/20/19 Page 2 of 2 PageID #: 99



        IT IS FURTHER ORDERED that the deadline for the defendant to file all substantive

 motions is extended until August 20, 2019.

        Signed at Lafayette, Louisiana on the 20th day of June, 2019.



                                                    ____________________________________
                                                    CAROL B. WHITEHURST
                                                    UNITED STATES MAGISTRATE JUDGE




                                          Page 2 of 2
